United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1169
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Olvin Portillo-Martinez,                *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 7, 2009
                                Filed: July 30, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Olvin Portillo-Martinez appeals the sentence the district court1 imposed after
he pleaded guilty to illegal re-entry. His counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), questioning the
reasonableness of the sentence.

       We conclude that the district court did not abuse its discretion in sentencing
Portillo at the top of the advisory Guidelines range. See United States v. Haack, 403

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
F.3d 997, 1003 (8th Cir. 2005) (standard of review). The record reflects that, in
determining the sentence, the district court properly considered relevant factors. See
Rita v. United States, 551 U.S. 338, 346-47 (2007) (approving appellate presumption
of reasonableness for sentences within properly calculated Guidelines range); United
States v. Cadenas, 445 F.3d 1091, 1094 (8th Cir. 2006) (although sentence within
applicable Guidelines range is presumed reasonable, that presumption may be rebutted
by evidence that district court failed to consider relevant factor, gave significant
weight to improper or irrelevant factor, or committed clear error of judgment in
considering appropriate factors).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm, and we grant
counsel’s motion to withdraw on the condition that counsel inform appellant about the
procedures for filing petitions for rehearing and for certiorari.
                       ______________________________




                                         -2-